TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00456-CR


In re James B. Matthews


Juan Mora, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024098, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Juan Mora's appeal from a judgment of
conviction for aggravated sexual assault and indecency with a child.  The subject of this proceeding
is Mr. James B. Matthews, appellant's counsel.
Appellant's brief was originally due September 30, 2002.  The attorney first appointed
to represent appellant failed to tender a brief for filing, even after being ordered to do so by this
Court.  On April 11, 2003, this Court ordered the district court to appoint substitute counsel. 
Matthews was appointed in response to this order.  Following his appointment, Matthews was
granted three extensions of time to file appellant's brief.  On December 1, 2003, after the third
deadline passed without a brief being filed, this Court ordered counsel to tender a brief on appellant's
behalf no later than December 29, 2003.  Counsel failed to file a brief as ordered.
Therefore, it is hereby ordered that the said James B. Matthews shall appear in person
before this Court on the 11th day of February 2004, at 8:30 o'clock a.m., in the courtroom of this
Court, located in the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County,
Texas, then and there to show cause why he should not be held in contempt and sanctions imposed
for his failure to obey the December 1, 2003, order of this Court.  This order to show cause will be
withdrawn and the said James B. Matthews will be relieved of his obligation to appear before this
Court as above ordered if the Clerk of this Court receives appellant's brief by February 6, 2004.
It is ordered January 20, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish